UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) 05701 (Zip Code) Registrant's telephone number, including area code 802-773-2711 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of October 31, 2008 there were outstanding 10,361,809 shares of Common Stock, $6 Par Value. CENTRAL VERMONT PUBLIC SERVICE CORPORATION Form 10-Q for Period Ended September 30, 2008 Table of Contents PART I.Financial Information: Item 1. Financial Statements Condensed Consolidated Statements of Income 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 6 Condensed Consolidated Statement of Changes in Common Equity 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk Controls and Procedures 35 Item 4. Controls and Procedures 36 PART II.Other Information: Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 38 SIGNATURES 39 Page 1 of 39 PART I. FINANCIAL INFORMATION Item 1.Financial Statements CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (unaudited) Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 Operating Revenues $ 83,767 $ 79,174 $ 259,478 $ 243,250 Operating Expenses Purchased Power - affiliates 15,008 13,769 47,746 41,724 Purchased Power - other 25,123 24,284 76,573 78,408 Production 2,881 2,780 9,059 8,725 Transmission - affiliates (1,396 ) 108 6,047 3,021 Transmission - other 5,304 4,405 13,625 12,397 Other operation 12,125 12,011 40,164 39,018 Maintenance 6,518 7,476 19,160 21,404 Depreciation 3,936 3,835 11,704 11,349 Taxes other than income 3,833 3,755 11,585 11,259 Income tax expense 3,120 1,604 5,825 3,848 Total Operating Expenses 76,452 74,027 241,488 231,153 Utility Operating Income 7,315 5,147 17,990 12,097 Other Income Equity in earnings of affiliates 4,043 1,521 12,242 4,812 Allowance for equity funds during construction 67 9 131 25 Other income 807 758 2,443 2,874 Other deductions (1,301 ) (592 ) (3,466 ) (1,612 ) Income tax expense (1,467 ) (385 ) (4,350 ) (1,275 ) Total Other Income 2,149 1,311 7,000 4,824 Interest Expense Interest on long-term debt 2,833 1,799 6,946 5,397 Other interest 183 341 1,718 985 Allowance for borrowed funds during construction (33 ) (3 ) (64 ) (9 ) Total Interest Expense 2,983 2,137 8,600 6,373 Net Income 6,481 4,321 16,390 10,548 Dividends declared on preferred stock 92 92 276 276 Earnings available for common stock $ 6,389 $ 4,229 $ 16,114 $ 10,272 Per Common Share Data: Basic earnings per share $ 0.62 $ 0.41 $ 1.56 $ 1.01 Diluted earnings per share $ 0.61 $ 0.41 $ 1.55 $ 0.99 Average shares of common stock outstanding - basic 10,352,262 10,197,869 10,321,998 10,173,647 Average shares of common stock outstanding - diluted 10,422,143 10,380,747 10,399,062 10,337,226 Dividends declared per share of common stock $ 0.23 $ 0.23 $ 0.92 $ 0.92 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 2 of 39 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (dollars in thousands) (unaudited) Three months ended September 30 Nine months ended September 30 2008 2007 2008 2007 Net Income $ 6,481 $ 4,321 $ 16,390 $ 10,548 Other comprehensive income, net of tax: Defined benefit pension and postretirement medical plans: Portion reclassified through amortizations, included in benefit costs and recognized in net income: Actuarial losses, net of income taxes of $0, $3, $1 and $9 0 5 1 14 Prior service cost, net of income taxes of $2, $2, $7 and $7 4 3 10 10 4 8 11 24 Portion reclassified due to adoption of SFAS 158 measurement provision, included in retained earnings Prior service cost, net of income taxes of $0, $0, $2 and $0 0 0 4 0 0 0 4 0 Comprehensive income adjustments 4 8 15 24 Total comprehensive income $ 6,485 $ 4,329 $ 16,405 $ 10,572 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 39 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, 2008 December 31, 2007 ASSETS Utility plant Utility plant, at original cost $ 550,211 $ 538,229 Less accumulated depreciation 242,772 235,465 Utility plant, at original cost, net of accumulated depreciation 307,439 302,764 Property under capital leases, net 6,108 6,788 Construction work-in-progress 18,153 9,611 Nuclear fuel, net 1,498 1,105 Total utility plant, net 333,198 320,268 Investments and other assets Investments in affiliates 97,639 93,452 Non-utility property, less accumulated depreciation ($3,676 in 2008 and $3,681 in 2007) 1,715 1,646 Millstone decommissioning trust fund 5,220 5,645 Other 6,156 7,504 Total investments and other assets 110,730 108,247 Current assets Cash and cash equivalents 10,728 3,803 Restricted cash 1 62 Special deposits 1 1,000 Accounts receivable, less allowance for uncollectible accounts ($1,766 in 2008 and $1,751 in 2007) 23,503 24,086 Accounts receivable - affiliates, less allowance for uncollectible accounts ($48 in 2008 and 2007) 357 254 Unbilled revenues 15,688 17,665 Materials and supplies, at average cost 5,609 5,461 Prepayments 8,069 8,942 Deferred income taxes 1,975 3,638 Power-related derivatives 4,445 707 Other current assets 1,049 1,081 Total current assets 71,425 66,699 Deferred charges and other assets Regulatory assets 29,354 31,988 Other deferred charges - regulatory 8,069 8,988 Other deferred charges and other assets 5,302 4,124 Power-related derivatives 929 - Total deferred charges and other assets 43,654 45,100 TOTAL ASSETS $ 559,007 $ 540,314 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 39 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) (unaudited) September 30, 2008 December 31, 2007 CAPITALIZATION AND LIABILITIES Capitalization Common stock, $6 par value, 19,000,000 shares authorized, 12,549,552issued and 10,358,703 outstanding at September 30, 2008 and 12,474,687 issued and 10,244,559 outstanding at December 31, 2007 $ 75,297 $ 74,848 Other paid-in capital 57,396 56,324 Accumulated other comprehensive loss (363 ) (378 ) Treasury stock, at cost, 2,190,849 shares at September 30, 2008 and 2,230,128 shares at December 31, 2007 (49,841 ) (50,734 ) Retained earnings 115,310 108,747 Total common stock equity 197,799 188,807 Preferred and preference stock not subject to mandatory redemption 8,054 8,054 Preferred stock subject to mandatory redemption 1,000 2,000 Long-term debt 175,350 112,950 Capital lease obligations 5,206 5,889 Total capitalization 387,409 317,700 Current liabilities Current portion of preferred stock subject to mandatory redemption 1,000 1,000 Current portion of long-term debt 3,000 3,000 Accounts payable 3,881 6,253 Accounts payable - affiliates 10,318 13,205 Notes payable 8,400 63,800 Dividends payable 2,382 - Nuclear decommissioning costs 1,834 2,309 Power-related derivatives 1,580 3,225 Other current liabilities 26,150 20,761 Total current liabilities 58,545 113,553 Deferred credits and other liabilities Deferred income taxes 40,344 33,666 Deferred investment tax credits 3,056 3,341 Nuclear decommissioning costs 8,383 9,580 Asset retirement obligations 3,346 3,200 Accrued pension and benefit obligations 16,576 19,874 Power-related derivatives 4,787 4,592 Other deferred credits - regulatory 12,237 9,395 Other deferred credits and other liabilities 24,324 25,413 Total deferred credits and other liabilities 113,053 109,061 Commitments and contingencies TOTAL CAPITALIZATION AND LIABILITIES $ 559,007 $ 540,314 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 39 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Nine months ended September 30 Cash flows provided (used) by: 2008 2007 OPERATING ACTIVITIES Net income $ 16,390 $ 10,548 Adjustments to reconcile net income to net cash provided by operating activities: Equity in earnings of affiliates (12,242 ) (4,812 ) Distributions received from affiliates 8,174 3,734 Depreciation 11,704 11,349 Deferred income taxes and investment tax credits 7,680 (223 ) Non-cash employee benefit plan costs 4,065 5,396 Regulatory and other amortization, net (1,428 ) (3,604 ) Other non-cash expense, net 3,914 2,655 Changes in assets and liabilities: Decrease in accounts receivable and unbilled revenues 758 2,548 Decrease in accounts payable (4,488 ) (4,929 ) Decrease in accrued income taxes (1,808 ) 0 Decrease in other current assets 3,531 1,566 Decrease in special deposits and restricted cash for power collateral 61 3,519 Employee benefit plan funding (7,701 ) (8,557 ) Increase in other current liabilities 4,579 2,347 Other non-current assets and liabilities and other (396 ) (315 ) Net cash provided by operating activities 32,793 21,222 INVESTING ACTIVITIES Construction and plant expenditures (25,687 ) (16,654 ) Investments in available-for-sale securities (969 ) (1,410 ) Proceeds from sale of available-for-sale securities 763 1,355 Return of capital from investments in affiliates 96 0 Other investments and capital expenditures (230 ) 165 Net cash used for investing activities (26,027 ) (16,544 ) FINANCING ACTIVITIES Proceeds from issuance of common stock 1,817 1,313 Common and preferred dividends paid (7,393 ) (7,294 ) Proceeds from issuance of first mortgage bonds 60,000 0 Repayment of notes payable (53,000 ) 0 Debt issuance and deferred common stock offering costs (883 ) 0 Proceeds from borrowings under revolving credit facility 9,300 30,100 Repayments under revolving credit facility (9,300 ) (27,675 ) Retirement of preferred stock subject to mandatory redemption (1,000 ) (1,000 ) Decrease in special deposits held for preferred stock redemptions 1,000 1,000 Proceeds from letter of credit 2,400 0 Payments for unremarketed revenue bonds (2,400 ) 0 Other (382 ) (367 ) Net cash provided by (used for) financing activities 159 (3,923 ) Net increase in cash and cash equivalents 6,925 755 Cash and cash equivalents at beginning of the period 3,803 2,799 Cash and cash equivalents at end of the period $ 10,728 $ 3,554 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 39 CENTRAL VERMONT PUBLIC SERVICE CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN COMMON STOCK EQUITY (in thousands, except share data) (unaudited) Common Stock Accumulated Treasury Stock Other Other Shares Paid-in Comprehensive Retained Issued Amount Capital Loss Shares Amount Earnings Total Balance, December 31, 2007 12,474,687 $ 74,848 $ 56,324 $ (378 ) 2,230,128 $ (50,734 ) $ 108,747 $ 188,807 Adjust to initially apply SFAS 158 measurementprovision, net of tax 4 (50 ) (46 ) Net income 16,390 16,390 Other comprehensive income 11 11 Dividend reinvestment plan (39,279 ) 893 893 Stock options exercised 58,000 348 772 1,120 Share-based compensation 16,865 101 241 342 Dividends declared on common and preferred stock (9,774 ) (9,774 ) Amortization of preferred stock issuance expense 12 12 Gain (loss) on capital stock 47 (3 ) 44 Balance, September 30, 2008 12,549,552 $ 75,297 $ 57,396 $ (363 ) 2,190,849 $ (49,841 ) $ 115,310 $ 197,799 The accompanying notes are an integral part of these condensed consolidated financial statements. Page 7 of 39 CENTRAL VERMONT PUBLIC SERVICE CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Description of Business Central Vermont Public Service Corporation ("we", "us", "CVPS" or the "company") is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 159,000 customers in nearly two-thirds of the towns, villages and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-New England, the operator of the region's bulk power system and wholesale electricity markets.The resale revenue generated from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include Custom Investment Corporation, C.V. Realty, Inc., Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. and Catamount Resources Corporation.We have equity ownership interests in Vermont Yankee Nuclear Power Corporation ("VYNPC"), Vermont Electric Power Company, Inc. ("VELCO"), Vermont Transco LLC ("Transco"), Maine Yankee Atomic Power Company ("Maine Yankee"), Connecticut Yankee Atomic Power Company ("Connecticut Yankee") and Yankee Atomic Electric Company ("Yankee Atomic"). Basis of PresentationThese unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("U.S.
